DETAILED ACTION
This is the first office action regarding application 16/535,446 filed August 8, 2019. This is a Non-Final Office Action on the merits, Claims 1-28 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants’ claim for foreign priority based on a domestic application 62/783,417 filed December 21, 2018. 

Information Disclosure Statement
The information disclosure statements submitted on August 8, 2019, June 22, 2020 and August 27, 2020 are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph [0004], “determiningat” should be changed to “determining at”  
Appropriate correction is required.

The use of the terms Bluetooth, Zigbee, and LTE, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 28, claim 28 recites the language “means for receiving”, “means for determining at least one notable element”, “means for determing … customized dynamic traffic control instructions”, “means for determining whether the … instructions conflict”, and “means for transmitting”.
“means for receiving”, the specification recites the structure of “For example, the interactive traffic control device 200 may have one or more radio signal transceivers 208 (e.g., Bluetooth@, Zigbee@, Wi-Fi, HF, VIIF, RF radio, etc.) and antennae 209” in paragraph [0054].
“means for determining at least one notable element”, the specification recites the structure of “Further aspects include an interactive traffic control device including a processor configured with processor-executable instructions to perform operations of any of the methods” in paragraph [0006].
“means for determing … customized dynamic traffic control instructions”, the specification recites the structure of “Further aspects include an interactive traffic control device including a processor configured with processor-executable instructions to perform operations of any of the methods” in paragraph [0006].
“means for determining whether the … instructions conflict”, the specification recites the structure of “Further aspects include an interactive traffic control device including a processor configured with processor-executable instructions to perform operations of any of the methods” in paragraph [0006].
“means for transmitting”, the specification recites the structure of “The interactive traffic control device 200 may also include a cellular network component(s) 228, which may include a wireless modem chip and/or other elements for enabling communication via a cellular network, such as 5G, LTE, 4G, 3G, and/or (Global System for Mobile communication (GSM) protocol networks.” in paragraph [0055].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, claim 1 is an method claim comprising a method of providing interactive traffic controls. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “determining … at least one notable element … determining … customized traffic control instructions … determining … whether the customized dynamic traffic control instructions conflict” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining … at least one notable element … determining … customized traffic control instructions … determining … whether the customized dynamic traffic control instructions conflict”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. interactive traffic control device). That is, other than reciting “determining, by the interactive traffic control device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining, by the interactive traffic control device” language, “determining … at least one notable element … determining … customized traffic control instructions … determining … whether the customized dynamic traffic control instructions conflict” in the context of this claim encompasses the user manually determining if a piece of information is notable, determining 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – interactive traffic control device. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the interactive traffic control device” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-9
Under Step 1:

Under Step 2A – Prong 1:
Claims 2-9 depend on claim 1 and further define the notable elements and information received by the interactive traffic control device recited in claim 1 and do not include any additional limitations that would bring the claims out of the mental process designation. These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-9 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-9 are not patent eligible.

Regarding independent claims 10, 19, and 28. These claims are largely similar in scope to Claim 1 discussed above and are therefore rejected under similar rationale.

Regarding dependent claims 11-18 and 20-27. These claims are largely similar in scope to Claims 2-9 discussed above and are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12, 14, 16-21, 23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Glasgow (US-20170184409).

Regarding claim 1, Glasgow teaches a method of providing interactive traffic controls comprising
receiving, by an interactive traffic control device (Paragraph [0024], “a navigation-enabled device in communication with a navigation server over a network”)
refined location (Paragraph [0025], "Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles)")
and state information associated with a first vehicle on a roadway (here the specfication defines state data in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.”) (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")
determining, by the interactive traffic control device, at least one notable element in the refined location and state information (here the specification defines notable element in [0162] “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination.”) (Paragraph [0041], "The detour suggestions provided by the re-routing module 204 may include an alternative route to the destination location or a route to an alternative destination.")
determining, by the interactive traffic control device for the first vehicle, customized dynamic traffic control instructions based on the refined location and state information (Paragraph [0039], "The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes.")
determining, by the interactive traffic control device, whether the customized dynamic traffic control instructions conflict with the at least on notable element (the specification further defines a notable element as “In addition, the refined location and state information may indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions.” in paragraph [0162]) (Paragraph [0042], "selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant.", here the system is determining whether 
and transmitting, by the interactive traffic control device, the customized dynamic traffic control instructions to the first vehicle in response to determining the customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0025], "The navigation system may re-route vehicles by providing the alternative routes to navigation-enabled devices contained in the vehicles") (Paragraph [0042], "selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant", here the system is selecting an alternative route to send after determining that the route is in accordance with at least one notable element).

Regarding claim 2, Glasgow teaches the system as discussed above in claim 1, Glasgow further teaches
wherein the at least one notable element includes a current route of the first vehicle to a destination (Paragraph [0042], "The re-routing module 204 may select alternative routes that are different than the primary route of the vehicle as determined by the routing engine 202, which, in some instances, may be the current route of the vehicle.").

Regarding claim 3, Glasgow teaches the system as discussed above in claim 1, Glasgow further teaches
"In some instances, the re-routing module 204 may proactively provide detour suggestions to users who have opted into participation in re-routing services.").

Regarding claim 5, Glasgow teaches the system as discussed above in claim 1, Glasgow further teaches 
wherein the at least one notable element includes an indication that a user has route preferences (Paragraph [0063], "Entries within the user preferences 306 field include user preferences associated with the functions of the navigation system 100. User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations). User preferences may, for example, relate to preferred destinations (e.g., previously visited destinations), preferred routes to destinations (e.g., routes previously used to travel to particular locations), preference for participation in re-routing services (e.g., whether the user has opted-in to participation in re-routing services), preferred times for re-routing (e.g., during the weekday, but not during the weekend), and allowable travel time differences for re-routing (e.g., a travel time difference between a current or primary route and an alternative route).")

Regarding claim 7, Glasgow teaches the system as discussed above in claim 1, Glasgow further teaches 
"Additional example embodiments involve detecting traffic disruption events based on vehicle occupant frustration levels. More specifically, in some example embodiments, the navigation system identifies traffic disruption events based on an analysis of input component data obtained from navigation-enabled devices of vehicles near a particular location (e.g., vehicles in the same proximity). Traffic disruption events are events such as accidents, construction road closures, police and speed traps, or road hazards that cause a decrease in the flow of traffic along a particular route and thus, added time delays for occupants of vehicles traveling along those routes.")

Regarding claim 8, Glasgow teaches the system as discussed above in claim 1, Glasgow further teaches 
wherein the customized dynamic traffic control instructions comprise information associated with local attractions within an area of an approaching exit relative to a current location of the first vehicle (the specification defines local attractions in [0149] as “information about local attractions (e.g., fueling, dining, shopping, amusement, healthcare, government, religious establishments or scenic locations). The local attractions may be any place that draws visitors by providing something of interest.“) (Paragraph [0026], "In instances in which the detour suggestion includes an alternative destination, the detour suggestion may further include a monetary incentive such as a coupon that is applicable to a brick-and-mortar retail location corresponding to the alternative destination") (Paragraph [0106], "At operation 910, the re-routing module 204 identifies a nearby retail location. More specifically, the re-routing module 204 identifies a retail location within a certain distance of the current location of the vehicle.", here the system is identifying a retail location nearby the current location which is interpreted as including an approaching exit and presenting information about that location in the form of a coupon).

Regarding claim 9, Glasgow teaches the system as discussed above in claim 1, Glasgow further teaches 
receiving, by the interactive traffic control device from a traffic management server, information associated with the customized dynamic traffic control instructions (Paragraph [0035], " FIG. 1 also illustrates a third party application 124 executing on the third party server 108 that may offer information or services to the navigation server 110 or to users of the mobile device 106. For example, the third party application 124 may be associated with any organization that conducts transactions with or provide services to users of the mobile device 106 such as a network-based marketplace. In some embodiments, the incentives provided to vehicle occupants may be redeemed or otherwise used with the third party application 124.") (Paragraph [0029], “As shown, the navigation system 100 includes the navigation service 104 in communication with a mobile device 106 and a third party server 108 over the network 102. The navigation service 104 communicates and exchanges data with entities within the navigation system 100 that pertain to various functions and aspects associated with the navigation system 100 and its users.”, here the system is transmitting and receiving information about the route and instructions from a third party server).

Regarding claim 10, Glasgow teaches a method of providing interactive traffic controls comprising
a transceiver (Fig 15, item 1564, Communication, includes mutliple components that could be interpreted as a transceiver)
and a processor coupled to the transceiver and configured with processor executable instructions to perform operations comprising (Fig 15, item 1510, Processors and item 1516, Instructions)
receiving, via the transceiver (Paragraph [0024], “a navigation-enabled device in communication with a navigation server over a network”)
refined location (Paragraph [0025], "Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles)")
and state information associated with a first vehicle on a roadway (here the specfication defines state data in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.”) (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")
determining at least one notable element in the refined location and state information (here the specification defines notable element in [0162] “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination.”) (Paragraph [0041], "The detour suggestions provided by the re-routing module 204 may include an alternative route to the destination location or a route to an alternative destination.")
determining for the first vehicle, customized dynamic traffic control instructions based on the refined location and state information (Paragraph [0039], "The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes.")
determining whether the customized dynamic traffic control instructions conflict with the at least on notable element (the specification further defines a notable element as “In addition, the refined location and state information may indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions.” in paragraph [0162]) (Paragraph [0042], "selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant.", here the system is determining whether the routing instructions conflicts with the route preferences set by the user in the form of travel time criteria)
and transmitting the customized dynamic traffic control instructions to the first vehicle in response to determining the customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0025], "The navigation system may re-route vehicles by providing the alternative routes to navigation-enabled devices contained in the vehicles") (Paragraph [0042], "selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant", here the system is selecting an alternative route to send after determining that the route is in accordance with at least one notable element).

Regarding claim  11, claim 11 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding claim  12, claim 12 is similar in scope to claim 3 and therefore is rejected under similar rationale.

Regarding claim 14, claim 14 is similar in scope to claim 5 and therefore is rejected under similar rationale.

Regarding claim 16, claim 16 is similar in scope to claim 7 and therefore is rejected under similar rationale.

Regarding claim 17, claim 17 is similar in scope to claim 8 and therefore is rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claim 9 and therefore is rejected under similar rationale.

Regarding claim 19, Glasgow teaches
a nontransitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a process of an interactive traffic control device to perform operations comprising (Paragraph [0133], "Specifically, FIG. 15 shows a diagrammatic representation of the machine 1500 in the example form of a computer system, within which instructions 1516 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 1500 to perform any one or more of the methodologies discussed herein may be executed.")
receiving (Paragraph [0024], “a navigation-enabled device in communication with a navigation server over a network”)
"Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles)")
and state information associated with a first vehicle on a roadway (here the specfication defines state data in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.”) (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")
determining at least one notable element in the refined location and state information (here the specification defines notable element in [0162] “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination.”) (Paragraph [0041], "The detour suggestions provided by the re-routing module 204 may include an alternative route to the destination location or a route to an alternative destination.")
determining for the first vehicle, customized dynamic traffic control instructions based on the refined location and state information (Paragraph [0039], "The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes.")
determining whether the customized dynamic traffic control instructions conflict with the at least on notable element (the specification further defines a notable element as “In addition, the refined location and state information may indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions.” in paragraph [0162]) (Paragraph [0042], "selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant.", here the system is determining whether the routing instructions conflicts with the route preferences set by the user in the form of travel time criteria)
and transmitting the customized dynamic traffic control instructions to the first vehicle in response to determining the customized dynamic traffic control instructions do not conflict with the at least one notable element (Paragraph [0025], "The navigation system may re-route vehicles by providing the alternative routes to navigation-enabled devices contained in the vehicles") (Paragraph [0042], "selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant", here the system is selecting an alternative route to send after determining that the route is in accordance with at least one notable element).

Regarding claim 20, claim 20 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding claim 21, claim 21 is similar in scope to claim 3 and therefore is rejected under similar rationale.

Regarding claim 23, claim 23 is similar in scope to claim 5 and therefore is rejected under similar rationale.

Regarding claim 25, claim 25 is similar in scope to claim 7 and therefore is rejected under similar rationale.

Regarding claim 26, claim 26 is similar in scope to claim 8 and therefore is rejected under similar rationale.

Regarding claim 27, claim 27 is similar in scope to claim 9 and therefore is rejected under similar rationale.

Regarding claim 28, Glasgow teaches a method of providing interactive traffic controls comprising
means for receiving (Paragraph [0024], “a navigation-enabled device in communication with a navigation server over a network”)
refined location (Paragraph [0025], "Upon detecting the vehicles traveling along alternative routes (e.g., using location information provided by the navigation-enabled device contained in the vehicles)")
and state information associated with a first vehicle on a roadway (here the specfication defines state data in [0031] as “Such refined location and state information may include much more than just the vehicle position, speed, and direction of travel. For example, the refined location and state information may include precise details about vehicle movement and orientation, as well as destination, fuel/power level(s), emergency status, restriction, capabilities, equipment problems, owner/operator travel preferences, and/or owner/operator identification information.”) (Paragraph [0063], "User preferences may be actively obtained from information requested from and provided by the user, or passively obtained by monitoring interactions of the user with the navigation system 100 (e.g., monitoring locations visited by the user and routes used to travel to locations).")
means for determining at least one notable element in the refined location and state information (here the specification defines notable element in [0162] “Notable elements that may be commonly determined from the refined vehicle location and state information may include a vehicle's current location, direction of travel, and/or destination.”) (Paragraph "The detour suggestions provided by the re-routing module 204 may include an alternative route to the destination location or a route to an alternative destination.")
means for determining, for the first vehicle, customized dynamic traffic control instructions based on the refined location and state information (Paragraph [0039], "The routing engine 202 is responsible for providing routes to navigation-enabled devices (e.g., mobile device 106) to aid in navigating vehicles from their current location to the destination location. To this end, the routing engine 202 includes a location tracking module 216 for monitoring locations of navigation-enabled devices, and a route determination module 218 for selecting routes.")
means for determining whether the customized dynamic traffic control instructions conflict with the at least on notable element (the specification further defines a notable element as “In addition, the refined location and state information may indicate vehicle/user preferences or other settings like whether the user is actively seeking a route alternative or a local attraction. Vehicle/user preferences may include elements such as whether the user does not want to be presented with advertisements (i.e., "do not disturb") or whether the user has route preferences, such as scenic/non-scenic routes, no tolls, shorter, faster, etc. Such preferences may be considered notable elements that may conflict with certain dynamic traffic control instructions.” in paragraph [0162]) (Paragraph [0042], "selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant.", here the system is determining whether the routing instructions conflicts with the route preferences set by the user in the form of travel time criteria)
"The navigation system may re-route vehicles by providing the alternative routes to navigation-enabled devices contained in the vehicles") (Paragraph [0042], "selecting an alternative route from the possible other routes that has an associated delta value in accordance with the travel time criteria specified in a user preferences field of a user account record of the vehicle occupant", here the system is selecting an alternative route to send after determining that the route is in accordance with at least one notable element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow (US-20170184409) in view of Todasco (US-20190120654).

Regarding claim 4, Glasgow teaches the method of providing interactive traffic controls as discussed above in claim 1, including receiving and interpreting user preferences. However, Glasgow does not explicitly teach wherein the at least one notable element includes an indication that a user does not want to be presented with advertisements.

Todasco teaches a system and method for traffic control of multiple users including processing user data wherein the at least one notable element includes an indication that a user does not want to be presented with advertisements (Paragraph [0025], "In this regard, one or more users or entities may request that route selection criteria be set to avoid particular locations, areas, or routes.") (Paragraph [0049], "User information and/or preferences for advertisements or other objects of interest may therefore be used by routing application 130 to determine a travel route when travelling to the destination endpoint selected by user 102.", here the system is teaching that a user may select route selection criteria for a route and those selection criteria can include preferences for advertisements this in interpreted to include a preference for a route without advertisements).
Glasgow and Todasco are analogous are as they are both generally related to traffic routing and control.
“A user may also request that particular travel routes be de-emphasized based on a route traveled by the user. For example, if the user wishes to sightsee in a particular portion of a city, the user may request that that area be de-emphasized in the route selection criteria … Moreover, user information and/or preferences may also be used to deselect or deemphasize particular routes, for example, based on a driving record, age, driving experience, or other factors that may cause a particular travel route to be dangerous or non-preferred for the user.”).

Regarding claim 13, claim 13 is similar in scope to claim 4 and therefore is rejected under similar rationale.

Regarding claim 22, claim 22 is similar in scope to claim 4 and therefore is rejected under similar rationale.

Claims 6, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow (US-20170184409) in view of Stolfus (US-20150319093).
	
Regarding claim 6, Glasgow teaches the method of providing interactive traffic controls as discussed above in claim 1, including receiving and interpreting user preferences. However, Glasgow does not explicitly teach notable element that includes an indication that the first vehicle should remain within  a set distance from a second identified vehicle.
Stolfus teaches a system for providing dynamic routing alternatives based on determined traffic conditions wherein the at least one notable element includes an indication that the first vehicle should remain within a set distance from a second identified vehicle (Paragraph [0087], "This association may be based on a location of the communication devices 124A, 124B to one another and/or to the vehicle. The location may include a location of the devices 124A, 124B determined over time. For instance, a family travelling together (even in different vehicles) may share similar device location data over time. In this case, the communication devices 124 of the family may be associated with one another, a family vehicle or vehicles, and/or a group. As provided herein, the location information may be stored in the location information field 808. Additionally or alternatively, the association may be based on a registration of the communication devices 124A, 124B with one another and/or with a vehicle. Registration may include, but is not limited to, near field communications (NFC) registration, Bluetooth® registration, proximity detection, signal detection, and the like.", here the system is determining that a family traveling together in different vehicles should be associated together and stored together in the location field for use in determining routing information of the vehicles).
Glasgow and Stolfus are analogous are as they are both generally related to traffic routing and control.
“Moreover, allowing like drivers to drive together can provide harmony in the traffic system 100, enjoyment in driving experience, and decreased chances of subsequent disruptions along the alternative routes.”).

Regarding claim 15, claim 15 is similar in scope to claim 6 and therefore is rejected under similar rationale.

Regarding claim 24, claim 24 is similar in scope to claim 6 and therefore is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662